Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shindo, US 2006/0093032 A1, in view of Togita, US 2018/0152700 A1.

Regarding claim 1, Shindo discloses: a moving-image encoding device comprising:
an encoding unit that calculates a code amount generated by encoding a moving image including an I picture, a P picture, and a B picture as picture types ([0076]-[0077] discloses monitoring the code amount for respective frame types by generated code amount detector 23 of figure 3.);
a complexity calculation unit that calculates a complexity history of the picture which is encoded on the basis of the code amount and a quantization width used in the encoding ([0079] discloses calculating a complexity measure for a just encoded frame by multiplying its quantization factor by its code amount, or by doing the same calculation of a picture of the same type as the just-encoded frame.); and
a complexity estimation unit that estimates an estimated complexity of an encoding object picture to be encoded on the basis of the complexity history of the same picture type as a picture type of the encoding object picture ([0079] discloses in lines 6-7 that the complexity of the just-encoded frame is estimated based on that of a picture of the same type, (e.g. I, P, B) as the just encoded frame.).
	Shindo does not disclose that the complexity estimation of the just-encoded frame incorporates the complexity history of the frame immediately preceding the just-encoded frame, in addition to the picture of the same type: and the complexity history of the encoded picture immediately preceding the encoding object picture
	However, Togita discloses in an analogous art calculating a correlation amount between an immediately preceding image to an image to be encoded, and an image (“third image”) immediately preceding said immediately preceding image, and using the correlation between first and third images to determine an encoding parameter for the current frame ([0080]).
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a complexity calculation based on an immediately preceding image to determining a complexity amount for a current image, as disclosed in Togita, in order to determine whether a screen change has taken place immediately preceding a current frame, to thereby 

Regarding claim 2, the combination of Shindo in view of Togita discloses the limitations of claim 1, upon which depends claim 2.  This combination, specifically Shindo, further discloses: the moving-image encoding device according to claim 1, further comprising:
a quantization width determination unit that determines a quantization width used in the encoding of the encoding object picture on the basis of the estimated complexity and a target code amount ([0053] discloses setting an average quantization scale factor, which is determined in part based on notification of the determined quantization scale factor from the code amount controller 14, as in [0093]); and
a quantization unit that quantizes the encoding object picture on the basis of the quantization width (which quantization amount is determined in part based on notifying quantizer 13 of the determined quantization scale factor from the code amount controller 14, as in [0093]).

Regarding claim 3, the combination of Shindo in view of Togita discloses the limitations of claim 1, upon which depends claim 3.  This combination, specifically Shindo, further discloses: the moving-image encoding device according to claim 1, wherein the complexity estimation unit estimates the estimated complexity of the encoding object picture on the basis of the complexity history of the same picture type as the picture type of the encoding object picture ([0079] discloses in lines 6-7 that the complexity of the just-encoded frame is estimated based on that of a picture of the same type, (e.g. I, P, B) as the just encoded frame) and 
This combination, specifically Togita, further discloses: the complexity history of the encoded picture immediately preceding the encoding object picture, regardless of whether the picture type of the immediately preceding encoded picture is different from the picture type of the encoding object picture (Togita discloses calculating the estimated code amount of a frame immediately preceding a current frame, irrespective of its frame type, ([0069], lines 1-6.)).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use the complexity estimate of an immediately preceding picture, regardless of its type, in order to detect scene changes, and to thereby determine an appropriate quantization parameter setting for the respective subbands of a current frame (Togita [0081]).

Regarding claim 4, the combination of Shindo in view of Togita discloses the limitations of claim 1, upon which depends claim 4.  This combination, specifically Togita, further discloses:  the moving-image encoding device according to claim 1, wherein the complexity estimation unit further estimates the estimated complexity of the encoding object picture on the basis of an estimated complexity history of the encoded picture immediately preceding the encoding object picture.
Togita discloses in an analogous art calculating a correlation amount between an immediately preceding image to an image to be encoded, and an image (“third image”) immediately preceding said immediately preceding image, and using the correlation between first and third images to determine an encoding parameter for the current frame.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a complexity calculation based on an immediately preceding image to determining a complexity amount for a current image, as disclosed in Togita, in order to determine whether a screen change has taken place immediately preceding a current frame, to thereby avoid basing a compression setting parameter for a current frame upon a frame that is not stable, due to a scene change (Togita [0083])
  
a moving-image encoding method comprising:
calculating a code amount generated by encoding a moving image including an I picture, a P picture, and a B picture as picture types ([0076]-[0077] discloses monitoring the code amount for respective frame types by generated code amount detector 23 of figure 3.) and calculating a complexity history of the picture which is encoded on the basis of the code amount and a quantization width used in the encoding ([0079] discloses calculating a complexity measure for a just encoded frame by multiplying its quantization factor by its code amount, or by doing the same calculation of a picture of the same type as the just-encoded frame.); and
Shindo does not disclose that the complexity estimation of the just-encoded frame incorporates the complexity history of the frame immediately preceding the just-encoded frame, in addition to the picture of the same type: and the complexity history of the encoded picture immediately preceding the encoding object picture
	However, Togita discloses in an analogous art calculating a correlation amount between an immediately preceding image to an image to be encoded, and an image (“third image”) immediately preceding said immediately preceding image, and using the correlation between first and third images to determine an encoding parameter for the current frame ([0080]).
	Shindo does not disclose that the complexity estimation of the just-encoded frame incorporates the complexity history of the frame immediately preceding the just-encoded frame, in addition to the picture of the same type: and the complexity history of the encoded picture immediately preceding the encoding object picture
	However, Togita discloses in an analogous art calculating a correlation amount between an immediately preceding image to an image to be encoded, and an image (“third image”) immediately preceding said immediately preceding image, and using the correlation between first and third images to determine an encoding parameter for the current frame ([0080]).


Regarding claim 8, Shindo discloses: a non-transitory computer-readable medium storing a program causing computer of a moving-image encoding device to function as ([0057], “Any electronic storage (e.g. memory) may be used to implement the computer readable media, which may be transitory or non-transitory.”):
an encoding unit that calculates a code amount generated by encoding a moving image including an I picture, a P picture, and a B picture as picture types ([0076]-[0077] discloses monitoring the code amount for respective frame types by generated code amount detector 23 of figure 3.);
a complexity calculation unit that calculates a complexity history of the picture which is encoded on the basis of the code amount and a quantization width used in the encoding ([0079] discloses calculating a complexity measure for a just encoded frame by multiplying its quantization factor by its code amount, or by doing the same calculation of a picture of the same type as the just-encoded frame.); and
a complexity estimation unit that estimates an estimated complexity of an encoding object picture to be encoded on the basis of the complexity history of the same picture type as a picture type of the encoding object picture ([0079] discloses in lines 6-7 that the complexity of the just-encoded frame is estimated based on that of a picture of the same type, (e.g. I, P, B) as the just encoded frame.).
and the complexity history of the encoded picture immediately preceding the encoding object picture
	However, Togita discloses in an analogous art calculating a correlation amount between an immediately preceding image to an image to be encoded, and an image (“third image”) immediately preceding said immediately preceding image, and using the correlation between first and third images to determine an encoding parameter for the current frame ([0080]).
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a complexity calculation based on an immediately preceding image to determining a complexity amount for a current image, as disclosed in Togita, in order to determine whether a screen change has taken place immediately preceding a current frame, to thereby avoid basing a compression setting parameter for a current frame upon a frame that is not stable, due to a scene change (Togita [0083])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shindo, in view of Togita, in further view of Novotny, US 2014/0328384 A1.

Regarding claim 6, the combination of Shindo in view of Togita discloses the limitations of claim 1, upon which depends claim 6.  This combination does not disclose: the moving-image encoding device according to claim 1, further comprising a plurality of buffers that store the complexity history of the encoded picture for each of the picture types, 
wherein the complexity estimation unit reads out the complexity history of the same picture type as the picture type of the encoding object picture from any one of the plurality of buffers.

It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Novotny, of having separate buffers for each respective frame type to be encoded, in order to maintain an estimated future buffer level of a model output buffer, thereby preventing overflow or underflow and maintaining smooth decoding of the video (Novotny [0029]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest: “the complexity estimation unit estimates the estimated complexity of the encoding object picture by multiplying a ratio of the complexity history of the encoded picture immediately preceding the encoding object picture to the estimated complexity history of the encoded picture immediately preceding the encoding object picture by the complexity history of the same picture type as the picture type of the encoding object picture.”  	While Shindo suggests calculating a complexity estimate for a current frame by using a code amount and the average quantization steps size of a just encoded frame ([0079]), and Togita . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KYLE M LOTFI/               Examiner, Art Unit 2425